In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 12-3303
RIVERA PETTY, as Administratrix of the Estate of Timothy
Petty, Deceased, 1
                                        Plaintiff-Appellant,

                                  v.

CITY OF CHICAGO, ET AL.,
                                               Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
No. 07 CV 7013 — Wayne R. Andersen and Virginia M. Kendall, Judges.
                      ____________________

    ARGUED SEPTEMBER 17, 2013 — DECIDED DATE JUNE 9, 2014
                  ____________________

     Before WILLIAMS, SYKES, and TINDER, Circuit Judges.
    WILLIAMS, Circuit Judge. Timothy Petty was arrested on
the suspicion that he, along with another person, shot and
killed Albert Counsel and wounded two others. Petty was

1 After oral argument, but before this case was decided, Timothy Petty
passed away. His mother, as administratrix of his estate, continues this
case in his place and is substituted as party plaintiff.
2                                                     No. 12-3303

identified as the shooter and was indicted for murder, but
was found not guilty after a bench trial. After his acquittal,
Petty filed a suit under 42 U.S.C. § 1983 against the City of
Chicago and individual Chicago Police Department officers
arguing that the officers violated his due process rights by
intentionally mishandling the shooting investigation and
prosecuting him for murder based on falsified evidence.
Specifically, Petty alleged that CPD officers held a witness,
Fredrick Tarver, in a room for over 13 hours without food,
water, or access to a bathroom until he implicated him. But
Petty’s argument fails because his “coerced evidence” claim
is not cognizable under the Due Process Clause.
   In addition, Petty alleged that Defendants concealed evi-
dence and failed to disclose their misconduct in violation of
Brady v. Maryland, 373 U.S. 83 (1963). We disagree. Summary
judgment was proper here because Petty was aware of the
Defendant’s alleged misconduct before trial and had ample
opportunity to make use of the information at trial. Finally,
he claimed that the City was liable for the police officers’
conduct because it had a policy of detaining people believed
to be crime witnesses for extended periods of time against
their will. But his Monell claim also fails because he did not
suffer a constitutional injury sufficient to support it. 2 There-
fore, we affirm the district courts’ decision.
                      I. BACKGROUND
     A. The Shooting and the Identifications



2 After Judge Andersen dismissed Petty’s Monell claim, the case was
transferred to Judge Kendall, who ruled on the summary judgment mo-
tion.
No. 12-3303                                                  3

   In the early morning of October 18, 2003, two individuals
shot and killed Albert Council, wounding Sebastian Moore
and Lowell Hubbard. Minutes after the shooting, Chicago
Police Department (“CPD”) officers arrived at the scene and
were told by witnesses that the shooters were African-
Americans who wore dark clothing, masks, and skull caps.
Officers brought witnesses Frederick Tarver and Mario Par-
ker to CPD Area 3 Headquarters for further questioning. Be-
tween 13 to 17 hours later, Tarver selected Timothy Petty’s
photo from a photo array and identified him as a shooter.
    On November 29, Petty, also known as “Spank,” was ar-
rested on an outstanding warrant and after Moore also posi-
tively identified Petty as one of the shooters murder charges
were filed against him. On December 19, Petty was indicted
for murder and held in custody for 33 months pending trial.
   B. Petty’s Motions Before His Bench Trial
    In state court, Petty moved to quash his arrest and sup-
press any evidence that arose from it, arguing that he was
arrested without a valid warrant or probable cause. After
hearing testimony from CPD officers regarding their con-
duct surrounding Tarver’s positive identification of Petty,
his motion was denied.
    Petty filed a second motion to suppress Tarver’s identifi-
cation testimony, alleging that Tarver recanted his identifica-
tion and only made the initial false identification because po-
lice officers told him who to pick out of the line-up. At the
hearing, Tarver said the police tried to make him pick Petty
from the line-up, and that he had told the officers he was not
sure whether Petty was the shooter. He also testified that he
was not allowed to leave the police station after the line-up
4                                                  No. 12-3303

and was left in a locked room until the next morning. Tarver
said Defendant Detective Michael Conway threatened to
have his parole revoked if he did not help convict Petty.
When Tarver was shown the picture of Petty with his signa-
ture on it, Tarver said that the signature looked like his but
he did not remember seeing or signing the picture. Tarver
also stated that he had filed a civil lawsuit against the police
for their conduct and that the suit was pending. After a hear-
ing, the state court judge denied Petty’s motion, finding that
Tarver identified “Spank” to the police and that the police
acted in good faith and committed no misconduct. At a
bench trial, Petty was tried for murder and found not guilty.
Petty then filed a suit under 42 U.S.C. § 1983 against the City
and Defendants, which they removed to federal court.
    C. Petty’s Civil Suit
    In his complaint, Petty alleged that the City was liable for
the police officers’ conduct under Monell v. Department of So-
cial Services of City of New York, 436 U.S. 658 (1978). Specifi-
cally, he asserted that the City had a policy of detaining
people believed to be witnesses to crimes for extended peri-
ods of time against their will. The City moved to dismiss Pet-
ty’s Monell claim, arguing that Petty could not have suffered
a constitutional violation because he was not the one de-
tained, and without a direct link, he could not establish a di-
rect connection between the City’s alleged policy and his al-
leged injury. Judge Andersen granted the City’s motion to
dismiss.
    In the same complaint, Petty alleged that the individual
officers: (1) violated his due process right to a fair trial by
inducing prosecutors to wrongfully prosecute him; and (2)
deprived him of exculpatory information in violation of
No. 12-3303                                                   5

Brady v. Maryland, 373 U.S. 83 (1963). He claimed that the in-
dividual defendants coerced Tarver into falsely identifying
Petty as the shooter by holding him against his will at the
police station, harassing him at his home, and arresting and
refusing to release him until he identified Petty from a line-
up. He believes that CPD officers violated Brady because
they failed to tell prosecutors how Tarver’s identification
was secured.
     When the case was transferred to Judge Kendall, Defend-
ants moved for summary judgment on Petty’s due process
and Brady claims and they filed a statement of undisputed
facts under United States District Court for the Northern
District of Illinois Local Rule 56.1. In Petty’s response in op-
position, he admitted everything in the Defendants’ state-
ment of facts and submitted a 56.1 statement with 169-
paragraphs of additional facts. Petty also provided 42 exhib-
its spanning 480 pages.
    Defendants moved to strike all but the first 40 para-
graphs of Petty’s 56.1 statement citing Local Rule 56.1, which
prohibits a party from submitting more than 40 paragraphs
without permission from the court. The district court struck
all those additional facts because Petty never sought, nor re-
ceived, permission to file additional paragraphs and granted
summary judgment in favor of the Defendants.
   Petty filed a motion to reconsider the court’s ruling, cit-
ing Whitlock v. Brueggemann, 682 F.3d 567 (7th Cir. 2012),
which had been decided a day before the district court ruled
against him. He argued that Whitlock held that the deliberate
manufacture of false evidence violates the Due Process
Clause and that the district court’s decision contradicted
Whitlock. He also moved for leave to file a statement that
6                                                  No. 12-3303

contained more than 40 paragraphs. The court denied his
request to file the additional paragraphs and his motion for
reconsideration. He now appeals that decision as well as the
grant of summary judgment as to all of his federal claims,
and the dismissal of his Monell claim against the City.
                        II. ANALYSIS
    First, Petty contends that the district court should have
allowed him to submit a fact statement in excess of 40 para-
graphs. Second, he argues that the district court erred when
it granted summary judgment for the City on his due pro-
cess and Brady claims. Finally, he asserts that it was error for
the district court to dismiss his Monell claim. We address
these issues below.
    A. No Error in Striking Petty’s Additional Facts
    Petty contends the district court abused its discretion by
striking his additional fact statements in excess of that al-
lowed by local rules. A party filing a motion for summary
judgment under Rule 56 of the Federal Rules of Civil Proce-
dure must file “a statement of material facts as to which the
moving party contends there is no genuine issue and that
entitle the moving party to a judgment as a matter of law.”
N.D. Ill. Local R. 56.1(a)(3). The non-moving party must file
a response to the moving party’s statement, and, in the case
of any disagreement, cite “specific references to the affida-
vits, parts of the record, and other supporting materials re-
lied upon.” Koszola v. Board of Educ. of City of Chicago, 385
F.3d 1104, 1108 (7th Cir. 2004) (quoting N.D. Ill. Local R.
56.1(b)(3)(A)). According to Local R. 56.1(b)(3)(C) “[a]bsent
prior leave of Court, a respondent to a summary judgment
motion shall not file more than 40 separately-numbered
No. 12-3303                                                    7

statements of additional facts.” We review district court de-
cisions concerning compliance with local rules for abuse of
discretion. Id.
    Petty argues that the district court should have given him
greater leeway to submit more than 40 paragraphs given the
complexity of the case, but we do not agree. Petty violated
Local Rule 56.1 by submitting additional facts in excess of
the 40 permitted without permission from the court, and
tries to justify his error by arguing that malicious prosecu-
tions and due process cases are so fact intensive that the par-
agraph limitation is simply not practical. While this kind of
case may be more complex, Local Rule 56.1 contemplates
this very problem and outlines how movants may address
their concerns within the confines of the rule. See Local R.
56.1 Committee Comment (“A party may seek leave to file
more asserted statements of … additional fact, upon a show-
ing that the complexity of the case requires a relaxation of
the … 40 statement limit.”). If Petty felt that his case required
the district court to relax the limit, he should have asked the
court to excuse compliance with its rule before he submitted
his additional statement of facts that violated the court’s rule.
But, he did not do that. We have said that district courts may
require parties to strictly adhere to their rules. See Elustra v.
Mineo, 595 F.3d 699, 710 (7th Cir. 2010). Because Petty had the
opportunity to comply with Local Rule 56.1 but chose not to,
the district court did not abuse its discretion by striking
those additional facts.
   Petty also argues that the district court was “overly
harsh” in striking his additional paragraphs. We disagree.
We have stated that “it is not the parties[’] prerogative to de-
termine when a rule can be satisfied by other than what the
8                                                     No. 12-3303

rule requires.” Midwest Imports, Ltd. v. Coval, 71 F.3d 1311,
1317 (7th Cir. 1995). If parties fail to comply with local rules,
they “must suffer the consequences, harsh or not.” Id. We
have “consistently and repeatedly upheld a district court’s
discretion to require strict compliance with its local rules
governing summary judgment.” Koszola, 385 F.3d at 1109
(quoting Metro. Life Ins. Co. v. Johnson, 297 F.3d 558, 562 (7th
Cir. 2002)).
    Finally, Petty argues that the district court’s striking of his
excess paragraphs harmed him. Once again, we do not
agree. The court’s ruling did not negatively impact his case.
In addition to Petty’s admitted 40 paragraphs, he agreed to
all of the City’s statements of material fact, which referenced:
(1) Petty’s allegations regarding CPD officers’ treatment of
Tarver; (2) whether the attorney tasked with prosecuting the
case would have brought charges if she had known how
CPD officers treated Tarver; and (3) that Tarver’s subsequent
lawsuit was disclosed to Petty during the course of his mur-
der trial. Although Petty’s excess paragraphs were struck,
enough facts remained for the court to rule on his due pro-
cess, Brady, and Monell claims.
    B. Summary Judgment Was Proper on Due Process
       and Brady Claims
    Petty contends that the district court erred when it grant-
ed summary judgment for the City on his due process and
Brady claims. We review the district court’s grant of sum-
mary judgment de novo, construing the facts in the light
most favorable to the non-moving party. Mercatus Group,
L.L.C. v. Lake Forest Hosp., 641 F.3d 834, 839 (7th Cir. 2011).
No. 12-3303                                                    9

    Petty alleges that CPD officers systemically wore down
Tarver by placing him in a locked room that had no win-
dows or toilets, and then deprived him of food, water, and
sleeping arrangements for over 13 hours until Tarver falsely
identified Petty as the shooter. Additionally, Petty claims
they did not disclose to the prosecutor that Tarver was co-
erced into implicating Petty.
    While Petty makes allegations that would concern any
court and would require close scrutiny of police tactics, an
examination of the record reveals that Petty’s allegations do
not reveal that the police committed a Brady violation or vio-
lated his due process rights.
          1. No Due Process Claim
    Petty argues that CPD officers violated his right to due
process by manufacturing evidence against him and coerced
Tarver into giving false witness statements inculpating him.
In the past, we have labeled a claim like Petty’s as a mali-
cious prosecution claim. See McCann v. Mangialardi, 337 F.3d
782, 786 (7th Cir. 2003) (stating that an allegation of manu-
facturing evidence is an “in essence, one for malicious prose-
cution, rather than a due process violation”). And we did not
allow the claims to be brought in federal court because there
was an adequate state law remedy. See Fox v. Hayes, 600 F.3d
819, 841 (7th Cir. 2010) (stating that “a plaintiff cannot in-
voke the substantive due process clause where state laws
provide an adequate postdeprivation remedy for the com-
plained-of conduct”). Following that precedent, Petty’s claim
would have been barred from being brought in federal court
because Illinois provides an adequate remedy for his mali-
cious prosecution claim. See Ray v. City of Chicago, 629 F.3d
660, 664 (7th Cir. 2011) (stating that the plaintiff cannot bring
10                                                   No. 12-3303

a Section 1983 malicious prosecution suit because Illinois
law recognizes tort claims for malicious prosecution). Petty
argues that we recently changed how we examine these cas-
es in Whitlock v. Brueggemann, 682 F.3d 567 (7th Cir. 2012),
and should be willing to allow his claim to stand. We need
not address his argument because, as discussed below, this
is a coercion case, not a fabrication case like Whitlock.
    In Whitlock, two police officers, an Illinois State Police in-
vestigator, and a State’s Attorney formed an “investigative
team” that conspired to frame two men for murder, and
covered up their alleged misdeeds for two decades. The two
defendants were convicted of murder, but were later exon-
erated. The police officers and prosecutor allegedly fabricat-
ed the testimony of two witnesses who were essential to the
State’s case. We have “consistently held that a police officer
who manufactures false evidence against a criminal defend-
ant violate[d] due process if that evidence is later used to
deprive the defendant of her liberty in some way.” 682 F.3d
at 580. And we stated that there was no reason that the same
logic should not apply to prosecutors acting in an investiga-
tory capacity who fabricate evidence that is used to obtain a
wrongful criminal conviction. Id.
     More recently, we had the opportunity, in Fields v. Whar-
rie, 740 F.3d 1107 (7th Cir. 2014) (“Fields II”), to comment on
Whitlock and its effect on due process jurisprudence. In Fields
II, we stated that a prosecutor who falsely creates evidence
against a defendant violates the defendant’s due process
right. 740 F.3d at 1114. We also explained that there is a dif-
ference between coercing witnesses to testify and fabricating
witness testimony. Id. at 1110 (“Coerced testimony is testi-
mony that a witness is forced by improper means to give;
No. 12-3303                                                  11

the testimony may be true or false. Fabricated testimony is
testimony that is made up; it is invariably false. False testi-
mony is the equivalent; it is testimony known to be untrue
by the witness and by whoever cajoled or coerced the wit-
ness to give it.”).
    In fabrication cases, the police or prosecutor manufac-
tures evidence that he knows to be false. See, e.g., id. (the
prosecutor fabricated evidence that he knew to be false from
a prospective witness); Whitlock, 682 F.3d at 571-72 (the pros-
ecutor was a part of an investigative team that told witnesses
what to say knowing that the information they gave the wit-
nesses was false). As we said in Fields II and reiterate here, a
prosecutor fabricating evidence that she knows to be false is
different than getting “a reluctant witness to say what may
be true.” See 740 F.3d at 1112.
    In Buckley v. Fitzsimmons, we explained that “[c]oercing
witnesses to speak … is a genuine constitutional wrong, but
the persons aggrieved [are the witnesses] rather than [the
arrestee].” 20 F.3d 789, 794 (7th Cir. 1994). Therefore, obtain-
ing a statement with coercive tactics that inculpated the ar-
restee may have violated the witness’s rights, but it did not
violate the arrestee’s due process rights. Id. In Whitlock, we
emphasized the point when we observed that “[c]oercively
interrogating witnesses, paying witnesses for testimony, and
witness-shopping may be deplorable, and these tactics may
contribute to wrongful convictions, but they do not neces-
sarily add up to a constitutional violation even when their
fruits are introduced at trial,” because “[e]vidence collected
with these kinds of suspect techniques, unlike falsified evi-
12                                                             No. 12-3303

dence and perjured testimony, may turn out to be true.” 682
F.3d at 584. 3
    After carefully reviewing the record, applying Fields II
and Whitlock, we conclude that Petty’s claim fails because his
claim is a “coercion” case for which there is no cognizable
due process claim, as opposed to an “evidence fabrication”
case where there is a cognizable claim. Although Petty’s case
appears to be a fabrication case because he alleges that the
police “manufactured false evidence” and used “false identi-
fication” to prosecute him, a deeper look reveals that the
case is more accurately described as a coercion case.
    Petty alleges that CPD officers coerced Tarver into giving
false evidence by threatening him with jail time if he did not
cooperate, holding him against his will in a locked room
without food or water for over 13 hours, badgering him, and
pressuring him to identify Petty as one of the assailants. As a
result of their alleged tactics, Petty argues that the Defend-
ants knew or should have known that Tarver’s statements


3 Although Buckley and Whitlock examined the use of coerced and fabri-
cated evidence as it relates to prosecutorial immunity, the same due pro-
cess constitutional analysis that applies to prosecutors applies to police
officers during the early stages of an investigation because the police and
prosecutors are essentially performing the same investigatory function.
Fields II, 740 F.3d at 1115; Whitlock, 682 F.3d at 580 (stating that a prosecu-
tor acting in an investigatory capacity is subject to the same rules as a
police officer because a “prosecutor who manufactures evidence when
acting in an investigatory role can cause a due process violation just as
easily as a police officer”). In Whitlock, we observed that it would be “in-
congruous to hold a police officer liable for fabricating evidence but hold
that the prosecutor has not committed any violation for taking the same
action in the same capacity.” 682 F.3d at 580-81 (internal citation omit-
ted).
No. 12-3303                                                   13

were flawed. Although we do not decide here whether such
actions amount to coercion, the tactics alleged in this case are
similar in nature to other coercion cases. See, e.g., Buckley, 20
F.3d at 794 (prosecutor threatened witnesses and repeatedly
interrogated them). This is different than alleging that CPD
officers created evidence that they knew to be false, which is
the hallmark of a fabrication case. Petty’s claim fails because
he did not allege in his complaint, his statement of material
facts in opposition to the Defendant’s motion for summary
judgment, or his appellate brief that CPD officers manufac-
tured evidence that they knew to be false.
    As we held in Fields II, the true nature of the claim mat-
ters and parties should be precise in their terminology. Alt-
hough Petty may have used terms and phrases such as
“manufactured false evidence” and “false identification,”
when one closely examines the evidence, it is clear that his
case is a coercion case. There is not one shred of evidence to
suggest that CPD officers fabricated evidence, which would
have been a due process violation. “Manufactured false evi-
dence” and “false identification” are not magic talismans
that will transform a coercion case into an evidence fabrica-
tion case and give rise to a cognizable claim where one does
not exist. Instead, we will look at the underlying facts of the
claim. While Petty did not have the benefit of such a bright-
line distinction when he initially brought his case, after Fields
II and Whitlock plaintiffs should be cognizant of the termi-
nology they use so as to not to confuse these two types of
cases.
          2. No Brady Claim
   Next, Petty argues that CPD officers committed a Brady
violation by not disclosing to the prosecutor how it obtained
14                                                   No. 12-3303

Tarver’s eyewitness statement. To succeed on a Brady claim, a
plaintiff must show that: (1) the suppressed evidence is ei-
ther exculpatory or impeaching and is favorable to the ac-
cused; (2) the government, either willfully or inadvertently,
suppressed the evidence; and (3) the suppressed evidence
resulted in prejudice. Harris v. Kuba, 486 F.3d 1010, 1014 (7th
Cir. 2007). To establish that evidence was suppressed, a
plaintiff must demonstrate that: “(1) the state failed to dis-
close known evidence before it was too late for [a defendant]
to make use of the evidence; and (2) the evidence was not
otherwise available to [a defendant] through the exercise of
reasonable diligence.” Collier v. Davis, 301 F.3d 843, 850 (7th
Cir. 2002). The relevant inquiry is not whether the City dis-
closed the potentially exculpatory information at all, but
whether Petty had sufficient time to use any exculpatory in-
formation revealed to him during trial.
    Petty knew of the City’s alleged misconduct before his
trial started. He was so aware, in fact, that he tried to sup-
press all evidence that emanated from it. At the motion to
suppress hearing, Petty called Tarver to testify about CPD
officers’ alleged violation. Tarver testified that he felt threat-
ened and coerced by the police into identifying Petty as the
shooter. Tarver also stated that he had a civil suit pending
against the police for their treatment of him. After hearing all
the evidence, the court found no police misconduct and Pet-
ty was acquitted at the bench trial.
    Petty not only knew of Tarver’s treatment before his trial
began, he had the opportunity to explore this topic at trial
and could have subpoenaed the CPD officers to compel their
testimony to cast doubt on Tarver’s identification. Because
Petty knew of Tarver’s alleged coerced identification before
No. 12-3303                                                    15

his trial started and had sufficient time to use that infor-
mation at his trial, summary judgment was appropriate on
the Brady claim.
    C. Petty’s Monell Claim Was Properly Dismissed
    Finally, Petty alleges that at the time of the shooting,
CPD officers acted pursuant to the City’s “widespread, per-
manent and well-settled” policy of detaining witnesses to
crimes for extended periods of time against their will, which
resulted in his arrest, charge, and detention for 2½ years. He
argues that the district court erred when it dismissed his
Monell claim for failing to provide sufficient evidence to
support his claim. We review a district court’s dismissal un-
der Federal Rule of Civil Procedure 12(b)(6) de novo, con-
struing the allegations in the light most favorable to the non-
moving party. Village of DePue, Ill. v. Exxon Mobil Corp., 537
F.3d 775, 782 (7th Cir. 2008).
    Under Monell v. Department of Social Service. of City of New
York, municipalities and other local governments can be held
liable for a tortfeasor’s actions that it employs. 436 U.S. 658,
690 (1978). For municipality liability to arise, however, there
needs to be more than an employment relationship between
the alleged tortfeasor and the municipality. See Collins v. City
of Harker Heights, Tex., 503 U.S. 115, 122 (1992). Liability only
accrues if the tortfeasor inflicts a constitutional injury on the
plaintiff in the execution of the government’s policy or cus-
tom. Id.; see also Sornberger v. City of Knoxville, Ill., 434 F.3d
1006, 1029 (7th Cir. 2006). For a municipality to be held liable
for a tortfeasor’s actions, the municipality’s custom or policy
must deprive a claimant of his constitutional rights. City of
Oklahoma City v. Tuttle, 471 U.S. 808, 817 (1985) (plurality
opinion) (stating that Monell teaches that the city may only
16                                                  No. 12-3303

be held accountable if the [constitutional] deprivation was
the result of municipal custom or policy). To establish mu-
nicipal liability and prevail on his Monell claim, it is not
enough for Petty to allege that CPD’s alleged policy injured
him. Rather, he must establish: (1) that he suffered a constitu-
tional injury, and (2) that the City authorized or maintained
a custom of approving the unconstitutional conduct. Thomp-
son v. Boggs, 33 F.3d 847, 859 (7th Cir. 1994). But if no consti-
tutional violation occurred in the first place, a Monell claim
cannot be supported. See Sallenger v. City of Springfield, Ill.,
630 F.3d 499, 504 (7th Cir. 2010) (“[A] municipality cannot be
liable under Monell when there is no underlying constitu-
tional violation by a municipal employee.”).
    Petty’s Monell claim fails because he did not suffer a con-
stitutional injury and so has no basis to support a Monell
claim. In the past, we have said that “[i]t is well established
that there can be no municipal liability based on an official
policy under Monell if the policy did not result in a violation
of [a plaintiff’s] constitutional rights.” Houskins v. Sheahan,
549 F.3d 480, 493 (7th Cir. 2008) (quoting King v. East St. Lou-
is School Dist. 189, 496 F.3d 812, 817 (7th Cir. 2007)). Coercing
witnesses to secure information that may ultimately be false
does not per se violate Petty’s constitutional rights. See Fields
II, 740 F.3d at 1112 (stating that “coercion per se does not
make a prosecutor acting as an investigator liable should the
coerced evidence be used to obtain a conviction of an inno-
cent criminal defendant”). Even if the City had a policy of
detaining witnesses until they gave up information, Petty’s
Monell claim could not succeed because it is not his rights
that would be violated by such a policy. Since Petty’s due
process constitutional rights were not violated by CPD offic-
ers’ allegedly coercive tactics, he cannot prevail on his Mo-
No. 12-3303                                                     17

nell claim and the district court properly dismissed his claim.
See, e.g., Houskins, 549 F.3d at 493. (stating that the plaintiff’s
Monell claim failed because she failed to establish that she
was deprived of a constitutional right); Alexander v. City of
South Bend, 433 F.3d 550, 557 (7th Cir. 2006) (finding that a
municipality defendant cannot be liable under Monell for a
policy or custom of inadequately training and supervising
its police officers, unless the defendant violated a constitu-
tional guarantee).
                      III. CONCLUSION
   We AFFIRM the judgment of the district court.